TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 22, 2016



                                       NO. 03-14-00441-CV


         Appellants, Reba A. Byrd, Individually and as Trustee of Reba Byrd Trust,
         and Charles Sampley// Cross-Appellants, Ali Mahrou and Gypsie Mahrou

                                                  v.

        Appellees, Ali Mahrou and Gypsie Mahrou// Cross-Appellees, Reba A. Byrd,
          Individually and as Trustee of Reba Byrd Trust, and Charles Sampley




         APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on June 2, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.